Citation Nr: 0909804	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for service 
connection for post traumatic stress disorder (PTSD), prior 
to May 6, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In January 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board notes that the Veteran raised the issues of a total 
evaluation during hospitalization for his PTSD as well as a 
possible claim for clear and unmistakable error in the 
November 1983 Board decision during the January 2009 Board 
hearing.  These issues have not been developed for appellate 
review and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran submitted a change of address request in July 
1990.  

3.	A December 1990 notice letter, with attached October 1990 
rating decision, was sent to the last known address of 
record.  

4.	The Veteran filed a claim to reopen a claim for service 
connection for PTSD on May 6, 1992.  


CONCLUSION OF LAW

The appellant lacks legal entitlement to an effective date 
earlier than May 6, 1992 for service-connected PTSD as a 
matter of law.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.400(r), (q)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was initially sent a VCAA letter in April 
2002.  After service connected was granted, that Veteran 
received another VCAA letter in May 2005 that specifically 
addressed his earlier effective date claim.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
asked to submit evidence and/or information in his possession 
to the AOJ.  The Veteran also received a letter in March 2006 
setting forth the provisions of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision.  Although the notice 
letters were not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a November 2007 
supplemental statement of the case.  

Additionally, the Veteran is challenging the effective date 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in June 2005.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran asserts that an earlier effective date prior to 
May 6, 1992 is warranted for PTSD.  Generally, the effective 
date of an award of benefits is either (1) the date of 
receipt of the claim or (2) the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400 (2008).  However, after a decision denying benefits 
becomes final, the effective date is the date of receipt of 
the new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (r), (q)(2) (2008).  

In this case, the Veteran filed a claim for service 
connection for PTSD in June 1990.  This claim was denied by 
the RO in October 1990.  This claim was not appealed by the 
Veteran and it became final.  See 38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 3.104, 19.129, 19.192 (1990).  

The Veteran then filed a claim to reopen his claim for 
service connection for PTSD on May 6, 1992.  This claim was 
reopened and service connection was granted for PTSD in 
December 2004 and assigned an effective date of May 6, 1992.  
Service connection for PTSD has been in effect since May 6, 
1992.  

In this case, the Veteran asserts that the October 1990 
rating decision did not become final because he did not 
receive notice of the decision.  The Veteran contends that he 
changed his address near the time the RO decision was issued 
and the RO did not send it to the proper address.  

At that time of the Veteran's 1990 claim, 38 C.F.R. § 3.103 
provided in pertinent part "claimants are entitled to notice 
of any decision made by VA affecting the payment of benefits 
or the granting of relief."  38 C.F.R. § 3.103 (1990).  The 
Board finds that the RO had a duty in 1990 to send the 
Veteran notice of the RO decision and the Veteran's right to 
appeal.  The regulation, however, did not address the place 
to which notice was to be sent to a claimant.  The Court, 
however, has held that the "last known address of record" 
requirement or practice applies to this instance.  See Woods 
v. Gober, 14 Vet. App. 214, 219 (2000).

A presumption of regularity attaches to all manner of VA 
processes and procedures. Woods, 14 Vet. App. at 220.  The 
Court has held that there is a presumption of regularity that 
the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision was issued.  Id. (citations 
omitted).  Absent evidence that the veteran notified VA of a 
change of address and absent evidence that any notice sent to 
him at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Id. (citations omitted).

In this case, the RO used the last known address of record in 
December 1990 to send the Veteran notice of the October 1990 
rating decision.  The Veteran provided a change of address 
request in July 1990 to the RO.  There was no other change of 
address between July 1990 and December 1990.  The RO used the 
same address that the Veteran provided in July 1990 to send 
the December 1990 notice letter.  There was also no 
indication that the December 1990 letter was returned as 
undeliverable.  As such, the Board finds that the presumption 
of regularity attached to the RO and the RO's duty to notify 
the Veteran of the decision was discharged by sending the 
December 1990 letter to the Veteran's last known address.

The appellant may rebut the presumption by submitting clear 
evidence to the effect that VA's regular mailing practices 
are not regular or that they were not followed, and the 
burden then shifts to the Secretary to establish that the VA 
decision was mailed to the veteran.  Id. (citations omitted).  
An assertion of nonreceipt alone does not rebut the 
presumption of regularity in VA's mailing process.  Clarke v. 
Nicholson, 21 Vet. App. 130, 133 citing Jones v. West, 12 
Vet. App. 98, 102 (1998).  Instead, the clear evidence 
requirement mandates not only a declaration by the appellant 
of nonreceipt, but additional evidence to corroborate the 
appellant's declaration, such as an addressing error by VA 
that was consequential to delivery.  See Id. citing Santoro 
v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001).

In this case, there is no evidence of record that the 
December 1990 letter was undeliverable.  There is also no 
evidence of record, other than the Veteran's own assertions 
that the VA used an incorrect address.  Therefore, the Board 
finds that the presumption of regularity is not rebutted.  
Consequently, the Veteran had a one-year period within which 
to file his appeal, which commenced on the date of mailing of 
the notice letter in December 1990.  As the Veteran did not 
appeal the rating decision within this period, the October 
1990 decision is final. 

The Veteran also asserted numerous arguments that the RO used 
incorrect addresses to send notice letters and various 
correspondences to the veteran after May 6, 1992.  The Board 
notes, however, that these letters are not consequential to 
the issue contained in this appeal.  Additionally, if any 
mistake was made by the RO, it was not prejudicial to the 
Veteran since service connection was awarded and assigned an 
effective date of May 6, 1992, prior to the alleged errors by 
the RO.  

As the October 1990 decision is final, the effective date is 
the date of the new claim.  The law is dispositive in this 
case.  In accordance with 38 C.F.R. § 3.400(r) and (q)(2), 
the date of the reopened claim, May 6, 1992, is the effective 
date of service connection for service connection for PTSD.  
The Board finds that the appellant's claim of entitlement to 
an earlier effective date for PTSD is without merit.  An 
effective date prior to may 6, 1992 is barred by law.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to an effective date prior to May 6, 1992, for 
service connection for post traumatic stress disorder is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


